Citation Nr: 9925401	
Decision Date: 09/07/99    Archive Date: 09/13/99

DOCKET NO.  95-09 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

2. Entitlement to an increased (compensable) evaluation for 
malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1942 to May 1973

The current appeal arose from a January 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The RO, among other things, denied 
entitlement to service connection for tinnitus, and an 
increased (compensable) evaluation for malaria.

The veteran provided testimony before a hearing officer at 
the RO in August 1994, a transcript of which has been 
associated with the claims file.

In February 1995, the RO hearing officer, among other things, 
granted service connection for tinnitus, and affirmed the 
denial of an increased (compensable) evaluation for malaria.

In June 1996 the RO implemented the hearing officer's 
decision and assigned a 10 percent evaluation for tinnitus 
effective May 29, 1992. 

In September 1997 the Board of Veterans' Appeals (Board), 
after adjudicating other issues which are not the subjects of 
the current appeal and are currently under review by the 
United States Court of Appeals for Veterans Claims (Court), 
remanded to the RO the issues of entitlement to increased 
evaluations for tinnitus and malaria for further development 
and adjudicative actions.

In February 1998 the RO affirmed the 10 percent evaluation 
for tinnitus and the noncompensable evaluation for malaria.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  Tinnitus has been productive of persistent or recurrent 
ringing in the ears.

2.  The November 1997 VA medical examination shows there was 
no history of any relapse from malaria, or any history of 
complications of the disorder that occurred in 1943 or 1944.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 4.7, 4.87a, Diagnostic Code 
6260 (effective prior to June 10, 1999); 38 C.F.R. §§ 4.7, 
4.87; Diagnostic Code 6260; 65 Fed.Reg. 25202-25210 (May 11, 
1999) (effective June 10, 1999).

2.  The criteria for an increased (compensable) evaluation 
for malaria have not been met.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 4.7, 4.88, Diagnostic Code 6304 (effective prior 
to August 30, 1996), and as amended at 61 Fed.Reg. 39875, 
July 31, 1996 (effective August 30 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show the veteran was treated for 
malaria.

A January 1975 VA medical examination report shows the 
veteran reported a history of malaria in Puerto Rico in 1943.  
He was cured of it, and there had been no recurrence.  The 
examiner diagnosed malaria, no residuals found.

The RO granted entitlement to service connection for tinnitus 
with assignment of a noncompensable evaluation when it issued 
a rating decision in December 1975.



An August 1993 VA audiology examination report shows the 
audiologist diagnosed tinnitus as secondary to noise exposure 
in service, reported as extensive gunfire and explosives 
during combat.  

Malaria was reported by history when the veteran was examined 
by VA in August 1993.  Laboratory studies disclosed that 
smears were negative for malaria and reported as normal.

The veteran presented testimony before a hearing officer at 
the RO in August 1994.  
He testified as to his long standing tinnitus.  He testified 
that he was unaware of any problems with malaria.

A November 1997 VA medical examination report shows the 
examiner diagnosed malaria with no history of any relapse 
from malaria or complications therefrom when it occurred in 
1943 and 1944.  The veteran denied having received any 
medications since 1944 for malaria and denied any history of 
anemia or hematuria.  

Basically he had been asymptomatic for the last 32 years 
without any history of cerebral or kidney involvement or 
ophthalmic involvement secondary to malaria or secondary to 
medication for it.  There was no history of anemia.

A November 1997 VA audiology examination report shows the 
veteran complaints of constant high pitched to hollow 
sounding ringing in both ears.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

VA has the duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In increased rating cases, these regulations include, but are 
not limited to, 38 C.F.R. § 4.1 (1998) which requires that 
each disability be viewed in relation to its history and that 
an emphasis be placed upon the limitation of activity imposed 
by the disabling condition; and 38 C.F.R. § 4.2 (1998) which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
should apply, the higher evaluation is assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

Tinnitus persistent as a symptom of head injury, concussion 
or acoustic trauma may be rated as 10 percent.  38 C.F.R. 
§ 4.87a; Diagnostic Code 6260 (effective prior to June 10, 
1999).

Recurrent tinnitus may be rated as 10 percent disabling.  
38 C.F.R. § 4.87; Diagnostic Code 6260 (effective June 10, 
1999).

A 10 percent evaluation may be assigned for recently active 
malaria with one relapse in the past year; or old cases with 
moderate disability.  A 30 percent evaluation may be assigned 
for recently active malaria with 2 relapses in past 6 months; 
or old cases with anemia.  A 50 percent evaluation may be 
assigned for clinically active malaria so as to require 
intensive treatment; recently active with 3 or more relapses 
over past 6 months; or old cases with marked general 
impairment of health.  A 100 percent evaluation may be 
assigned for clinically active malaria so as to require 
hospital treatment for a contemplated or elapsed period of 14 
days or more; or with a combination of cerebral symptoms, 
enlarged spleen, anemia or other severe symptoms.  38 C.F.R. 
§ 4.88; Diagnostic Code 6304 (effective prior to August 30, 
1996).

A 100 percent evaluation may be assigned for malaria as an 
active disease.  Note: The diagnosis of malaria depends on 
the identification of the malarial parasites in blood smears.  
If the veteran served in an endemic area and presents signs 
and symptoms compatible with malaria, the diagnosis may be 
based on clinical grounds alone.  Relapses must be confirmed 
by the presence of malarial parasites in blood smears.  
Thereafter, a rating is to be assigned on the basis of 
residuals such as liver or spleen damage under the 
appropriate system.  38 C.F.R. § 4.88; Diagnostic Code 6304 
(effective August 30 ,1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Analysis

Initially, the Board finds that the veteran's claims for 
entitlement to increased evaluations for his tinnitus and 
malaria are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, plausible claims have been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected tinnitus and malaria (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claims for increased evaluations for those 
disabilities are well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the November 
1997 remand of the case to the RO for further development, VA 
has met its duty to assist.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record discloses that 
the veteran is already in receipt of the maximum schedular 
evaluation of 10 percent for tinnitus under the previous and 
amended criteria.  The 10 percent evaluation contemplates 
persistent or recurrent tinnitus.  

As to malaria, the Board notes that laboratory blood smears 
for malaria have been reported as normal, malaria has not 
been found on examination, and the veteran has deneid any 
relapses of such disorder.  The veteran has denied all 
symptomatology associated with malaria when questioned on VA 
examination.  He is in receipt of a noncompensable evaluation 
which contemplates absence of any residual symptomatology of 
a disability.  38 C.F.R. § 4.31.

No question has been presented as to which of two evaluations 
would more properly classify the severity of either tinnitus 
or malaria.  38 C.F.R. § 4.7.

As to tinnitus, the Board notes that this cases involves an 
appeal as to the initial rating of this disability, rather 
than an increased rating claim as in the case of malaria 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found. A practice 
known as "staged" ratings.  Id. at 9.  In the case at hand, 
the Board finds that a staged rating is not appropriate.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board notes that the RO has neither provided the criteria 
with the provisions of 38 C.F.R. § 3.321(b)(1), nor otherwise 
considered the veteran's claims in this regard.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.

No evidentiary basis has been presented upon which to 
predicate grants of entitlement to increased evaluations for 
tinnitus or malaria with application of all pertinent 
governing criteria.  

As the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations for tinnitus or malaria.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus is denied.

Entitlement to an increased (compensable) evaluation for 
malaria is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

